NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATASHA BECKETT,                                No.    18-55086

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-08328-PA-AS
 v.

BANK OF AMERICA, NA,                            MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted January 6, 2020**
                             San Francisco, California

Before: WALLACE and FRIEDLAND, Circuit Judges, and HILLMAN,***
District Judge.

      Plaintiff-Appellant Natasha Beckett (“Ms. Beckett”) appeals from the

dismissal, without leave to amend, of her California common-law fraud claim


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Timothy Hillman, United States District Judge for the
District of Massachusetts, sitting by designation.
against Defendant-Appellee Bank of America, NA (“Bank of America”). She argues

that the district court erred in concluding that her claim was time-barred because,

under either the delayed discovery or estoppel by fraudulent concealment defenses,

her claim did not accrue until she learned about the fraud, i.e., when she read a law

firm advertisement posted by her attorneys. We disagree.

      These defenses only delay accrual until a plaintiff “has, or should have,

inquiry notice of the cause of action.” Fox v. Ethicon Endo-Surgery, Inc., 110 P.3d
914, 920 (Cal. 2005); see also Platt Elec. Supply, Inc. v. EOFF Elec., Inc., 522 F.3d
1049, 1057 (9th Cir. 2008). Given the volume of missing or allegedly incomplete

applications (five), the number of home inspections charged to her account (twenty-

five), and her receipt of a notice of foreclosure shortly after she was approved for—

and made several timely payments under—a loan modification plan, Ms. Beckett

was on inquiry notice of fraud by, at the latest, the January 2011 short-sale of her

home. She thus cannot benefit from either defense.

      Ms. Beckett also challenges the district court’s denial of leave to amend her

Complaint. However, the district court did not err because any amendment would

have been futile. See Deutsch v. Turner Corp., 324 F.3d 692, 717–18 (9th Cir. 2003).

      For these reasons, the district court’s dismissal of Ms. Beckett’s claim is

      AFFIRMED.




                                         2